1 Capstone Therapeutics Clinical & Operating Update April 28, 2011 AZX100 AZX100 2 Safe Harbor Statement uStatements in this presentation or otherwise attributable to Capstone regarding our business that are not historical facts are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.These forward-looking statements, which include the timing and acceptability of FDA filings and the efficacy and marketability of potential products, involve risks and uncertainties that could cause actual results to differ materially from predicted results.These risks include: delays in obtaining or inability to obtain FDA, institutional review board or other regulatory approvals of pre-clinical or clinical testing; unfavorable outcomes in our pre-clinical and clinical testing; the development by others of competing technologies and therapeutics that may have greater efficacy or lower cost; delays in obtaining or inability to obtain FDA or other necessary regulatory approval of our products; our inability to successfully and cost effectively develop or outsource manufacturing and marketing of any products we are able to bring to market; changes in FDA or other regulations that affect our ability to obtain regulatory approval of our products, increase our manufacturing costs or limit our ability to market our product; effects of the Capstone Stockholder Put Rights or ongoing qui tam litigation on our stock price, liquidity or our ability to continue operations; effects on our stock price and liquidity if we are unable to meet the requirements for continued listing on the NASDAQ Capital Market; our need for additional capital in the future to fund the continued development of our product candidates; and other factors discussed in our Form 10-K for the fiscal year ended December 31, 2010, and other documents we file with the Securities and Exchange Commission. 3 Agenda A.Final Results: AZX100 OL-ASCAR-03 - Trocar Sites of Arthroscopic Shoulder Surgery Patients B.Status:Stockholder Put Right C.Status:NASDAQ Listing D.Operating Results:December 31, 2010 E.Summary 4 A)Twelve-Month Results: AZX100 OL-ASCAR-03 - Trocar Sites of Arthroscopic Shoulder Surgery Patients 5 Dermal Scarring: Range of Indications Keloid Scars •Overgrowth of dense fibrous tissue •Extend beyond borders of original wound •Do not regress spontaneously •Tend to recur after excision Hypertrophic Scars •Red, itching, raised fibrous lesions •Typically do not expand beyond boundaries of initial injury •May undergo partial spontaneous resolution •Common after thermal and other injuries that involve deep dermis Normal / Common Scars •Various types: •Flat, pale •Sunken •Red, dark, raised •Result from surgery, burns acne 6 Evidence of AZX100 Impact on Dermal Scarring uCellular (in vitro) (2007) ►AZX100 decreased expression of CTGF & Type 1 collagen ►AZX100 decreased stress fiber formation & altered morphology of human dermal keloid fibroblasts* uPre-Clinical (2007) ►AZX100 significantly improved collagen organization in Siberian hamster scarring model* uClinical (2008-2010) ►Phase 1a & 1b Safety Profile - No drug-related SAEs ►Phase 1b - Strong pharmacologic signal & early signal of activity ►Phase 2a - Two studies (now completed) demonstrated safety & observed signals of efficacy uTotal Clinical Subjects (to date):N 338 *Lopes, L., et al. “Cell Permeant Peptide Analogues of the Small Heat Shock Protein, HSP20, Reduce TGF-β1-Induced CTGF Expression in Keloid Fibroblasts.”Journal of Investigative Dermatology 129, 590-598 (11 September 2008) doi:10.1038/jid.2008.264 Original Article 7 uAppearance ►Aesthetic improvement uScar Strength ►Reduce risk of dehiscence/scar splitting & subsequent infection uAcceleration of Time to Maximum Healing / Improvement ►Avoid post-surgical risks Goals of Dermal Scar Therapy 8 Goals of Phase 2a uSafety & Tolerability uInitial Investigation of Dose & Administration uAnalyses to Detect Any Signal or Trend of Efficacy uPhase 2a is not a registration trial 9 AZX100 Phase 2a Pilot Clinical Trial in Surgical (Trocar Site) Scars uOne Study: ►OL-ASCAR-03:3.0 mg, 10.0 mg or placebo uObjective: ►Scar reduction in trocar sites uStudy Design: ►Comparison of three trocar site scars following arthroscopic shoulder surgery ►Placebo-controlled; n 150 dosed ►Two active doses per patient (intra-patient control) 3.0 mg, 10.0 mg ►Placebo-only cohort (n25) ►Two intradermal injections into each trocar site ●9 ± 2 days following surgery ●21 ± 2 days following surgery 10 AZX100 Dermal Scarring Phase 2a Clinical Program Deliverables OL-ASCAR-03 (Trocar Sites) Final Data: 2Q2011 OL-ASCAR-04 / -05 (Keloids) Final Data: 4Q2010 3D Digital Photography Height, Length, Volume, Width Safety (Subjective) (Objective) (“Sub/Objective”) POSAS* @ 12 months 2D Digital Photography VAS** * POSAS:Patient and Observer Scar Assessment Scale; ** VAS:Visual Analog Scale 11 uFinal Analysis Reveals Signals of Efficacy ►Monthly statistical tests performed:Months 3-12 ►8 tests yielded statistically significant or near significant results; 7 of these 8 favored AZX100 ►Significant or nearly significant findings occurred early; slightly more often at 3.0 mg than at 10.0 mg; primarily at Month 3 ●Example:Total Scar Volume at Month 3
